Opinion filed July 17, 2008 











 








 




Opinion filed July 17,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00179-CR
                                                    __________
 
                                 JAMES BRYAN HANSON, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 16317B
 

 
                                            M
E M O R A N D U M    O P I N I O N
The
trial court convicted James Bryan Hanson, upon his plea of guilty, of
aggravated assault.  A plea bargain agreement was not entered.  The trial court
assessed his punishment at confinement for twenty years.  Appellant waived his
rights to a presentence investigation report and to appeal the issue of his
guilt.  We dismiss the appeal for want of jurisdiction.




The
trial court imposed the sentence in open court on February 22, 2008.  A motion
for new trial was timely filed on March 11, 2008.  The trial court scheduled a
hearing on the motion for new trial and signed an order denying the motion on April
1, 2008.  Appellant filed his notice of appeal on June 13, 2008, 112 days after
the date the sentence was imposed.
On
June 19, 2008, the clerk of this court wrote the parties explaining that it
appeared the notice of appeal was not timely filed and directing appellant to
respond showing grounds for continuing the appeal.  On July 7, 2008, appellant
filed in this court a motion to extend the time to file his notice of appeal.
Pursuant
to Tex. R. App. P. 25.2 and
26.2(a), appellant=s
notice of appeal was due to be filed within ninety days from the date sentence
was imposed in open court for this appeal to have been timely perfected.  Tex. R. App. P. 26.3 permits the
appellate court to grant an extension only if the motion is filed in the
appellate court within fifteen days of the original due date and if the notice
of appeal is filed with the clerk of the trial court within the same fifteen
days.  Neither of the requirements of Rule 26.3 have been met.  Absent a timely
notice of appeal or compliance with Rule 26.3, this court lacks
jurisdiction to entertain an appeal.  Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App.
1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute
v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  
The
motion for extension of time is overruled, and the appeal is dismissed.  
Appellant may be able to secure an out-of-time appeal by filing a
postconviction writ pursuant to Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2007).
 
PER CURIAM
 
July 17, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.